Summary Dispositions August 27, 1991:

In lieu of granting leave to appeal, the case is remanded to the Court of Appeals as on leave granted. MCR 7.302(F)(1). The authority cited in support of the conclusion in the Court of Appeals denial order that the application for leave to appeal lacked merit does not appear responsive to the distinction plaintiff has consistently drawn between her acknowledged status as a licensee of the tenant, but as an invitee of the landlord regarding common areas of the premises over which the landlord retained control. Court of Appeals No. 131701.